 


110 HR 2472 IH: Essential Oral Health Care Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2472 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Wynn (for himself, Mr. Simpson, Ms. Norton, and Ms. Kilpatrick) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend titles V and XIX of the Social Security Act to improve essential oral health care for lower-income individuals under the Maternal and Child Health Program and the Medicaid Program and to amend the Internal Revenue Code of 1986 to provide a tax credit to dentists for dental services provided to low-income individuals. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Essential Oral Health Care Act of 2007. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Public-Private Partnership To Improve Oral Health Access 
Sec. 101. Grants to develop and implement pilot community dental health coordinator (CDHC) training programs and to support volunteer dental projects. 
Title II—State Option for Improving Medicaid and SCHIP Dental Services Access 
Sec. 201. Support for ensuring children enrolled in Medicaid and SCHIP have dental services access equal to the pediatric population of the State. 
Title III—Tax Credit for Donated Dental Services 
Sec. 301. Tax credit for donation of certain dental services.   
IPublic-Private Partnership To Improve Oral Health Access 
101.Grants to develop and implement pilot community dental health coordinator (CDHC) training programs and to support volunteer dental projectsTitle V of the Social Security Act (42 U.S.C. 701, et seq.) is amended by adding at the end the following new sections:  
 
511.Grants to develop and implement pilot community dental health coordinator (CDHC) training programs 
(a)Authority To Make GrantsIn addition to any other payments made under this title to a State, the Secretary shall award grants to no more than six entities that satisfy the requirements of subsection (b) to participate as a pilot site for the Community Dental Health Coordinator (in this section referred to as the CDHC) model developed as a new mid-level allied dental professional who will work in underserved communities where residents have no or limited access to oral health care. Under such a grant each CDHC— 
(1)will be employed by a federally-qualified health center, Indian Health Service facility, State or county public health clinic, private practitioner serving dentally underserved populations, or similar entity; and 
(2)will work under the supervision of a licensed dentist in collaboration with health organizations, community organizations, schools, or other similar organizations, to provide community-focused oral health promotion and coordination of dental care. 
(b)RequirementsIn order to be eligible for a grant under this section, an entity shall provide the Secretary with the following assurances: 
(1)The entity will recruit and train no fewer than 12 CDHCs in a 3-year period. 
(2)The entity will work with a State-specific coordinating committee that includes representatives of agencies such as the State board of dentistry, dental associations, and dental academic institutions where the pilot projects are conducted, as well as the American Dental Association’s Workforce Models National Coordinating and Development Committee (NCDC). 
(3)The entity will provide information required in conducting the evaluation under subsection (d). 
(c)ApplicationAn entity desiring a grant under this section shall submit an application to the Secretary in such manner as the Secretary may require. 
(d)EvaluationThe Secretary shall provide for an evaluation over a 2-year period of the overall success of the grants provided under this section to be conducted by a national evaluation team and coordinated by the American Dental Association’s Workforce Models National Coordinating and Development Committee (NCDC). 
(e)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary for each of fiscal years 2008 through 2012. 
512.Grants to support volunteer dental projects 
(a)Authority To Make GrantsIn addition to any other payments made under this title to a State, the Secretary shall award grants to eligible entities as defined in subsection (b) to purchase portable or mobile dental equipment and to pay for appropriate operational costs, including direct health care or service delivery costs, for the provision of free (or subsidized) dental services to underserved populations. 
(b)Eligible entityAn eligible entity under this subsection is an organization, such as a State or local dental association, dental school, a hospital with a postdoctoral dental education program, or a community-based organization that partners with an academic institution, that is exempt from tax under section 501(c) of the Internal Revenue Code of 1986 and that offers a free dental services program for underserved populations. 
(c)ApplicationAn institution desiring a grant under this section shall submit an application to the Secretary in such manner as the Secretary may require. 
(d)Authorization of appropriationsThere are authorized to be appropriated to make grants under this section $3,000,000 for each of fiscal years 2008 through 2012.. 
IIState Option for Improving Medicaid and SCHIP Dental Services Access 
201.Support for ensuring children enrolled in Medicaid and SCHIP have dental services access equal to the pediatric population of the State 
(a)MedicaidSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended by adding at the end the following new subsection:  
 
(aa)Equal Access to Oral Health Care for Pediatric Population Plan 
(1)Increase in FMAP for States implementing equal access requirementsIn order to ensure adequate provider participation in the plan under this title and to ensure that children enrolled in the plan have access to oral health care services to the same extent as such services are available to the pediatric population of the State, subject to paragraph (3), in the case of a State that amends its plan under this title to incorporate, and to implement, the requirements specified in paragraph (2), notwithstanding section 1905(b), the Federal medical assistance percentage applied under the plan with respect to expenditures for dental and oral health services for children shall be increased by 25 percentage points, but not to exceed 90 percent. 
(2)Provider participation and access requirementsThe requirements specified in this paragraph for a State are that the State provides the Secretary with assurances regarding each of the following: 
(A)Children enrolled in the State plan have access to oral health care services to the same extent as such services are available to the pediatric population of the State. 
(B)Payment for dental services for children under the State plan is made at levels consistent with the market-based rates. 
(C)No fewer than 35 percent of the practicing dentists (including a reasonable mix of general dentists, pediatric dentists, and oral and maxillofacial surgeons) in the State participate (whether directly or through a plan providing dental services) under the State plan and there is reasonable distribution of such dentists serving the covered population. 
(D)Administrative barriers under this title are addressed to facilitate such provider participation, including improving eligibility verification, ensuring that any licensed dentist may participate in a publicly funded plan without also having to participate in any other plan, simplifying claims forms processing, assigning a single plan administrator for the dental program, and employing case managers to reduce the number of missed appointments. 
(E)Demand for services barriers under this title are addressed, such as educating caregivers regarding the need to seek dental services and addressing oral health care literacy issues. 
(3)3 year reviewEvery 3 years the Secretary shall evaluate the impact of the increase in the FMAP under paragraph (1) on the rate of participation of dentists and the use of dental services under the State plan. If the Secretary determines that such increase in the FMAP has not resulted in a commensurate increase in such participation and use rate, as determined in consultation with the State involved, paragraph (1) shall no longer apply in such State. . 
(b)Application to SCHIPSection 2105(b) of such Act (42 U.S.C. 1397ee(b)) is amended by adding at the end the following: Notwithstanding the previous sentence, the provisions of section 1903(aa) shall apply with respect to the enhanced FMAP and the State plan under this title in the same manner as such provisions apply with respect to the Federal medical assistance percentage and the State plan under title XIX.. 
(c)Effective dateThe amendments made by this section shall apply to expenditures in calendar quarters beginning on or after October 1, 2007. 
IIITax Credit for Donated Dental Services 
301.Tax credit for donation of certain dental services 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by inserting after section 45N the following new section: 
 
45O.Donation of certain dental services 
(a)In generalFor purposes of section 38, the qualified dental services credit determined under this subsection for any taxable year is an amount equal to 30 percent of the sum of the discounted amounts with respect to qualified dental services provided by the taxpayer during the taxable year to qualified low income individuals. 
(b)LimitationThe credit determined under subsection (a) with respect to any taxpayer for any taxable year shall not exceed $5,000. 
(c)Discounted amountsFor purposes of the this section— 
(1)In generalThe term discounted amount means, with respect to any qualified dental service, the excess of— 
(A)the usual amount charged by the taxpayer to an uninsured individual for such service, over 
(B)any amount charged or received by the taxpayer for such service. 
(2)Discount must be at least 90 percentSuch term shall not include any amount with respect to any qualified dental service if the amount described in paragraph (1)(B) with respect to such service exceeds 10 percent of the amount described in paragraph (1)(A) with respect to such service.  
(d)Qualified low income individualsFor purposes of this section, the term qualified low income individual means any individual whose family income does not exceed 200 percent of the poverty line (as defined by the Office of Management and Budget). 
(e)Qualified dental servicesFor purposes of this section, the term “qualified dental services” means any dental service which is necessary to prevent disease or promote oral health, restore oral structure to health and function, or to treat an emergency condition. . 
(b)Conforming amendments 
(1)Section 38(b) of such Code is amended by striking plus at the end of paragraph (30), by striking the period at the end of paragraph (31) and inserting , plus, and by adding at the end the following:  
 
(32)the qualified dental services credit determined under section 45O(a).. 
(2)The table of sections of such subpart is amended by inserting after the item relating to section 45N the following new item: 
 
 
Sec. 45O. Donation of certain dental services.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006.  
 
